NO.07-03-0423-CV
                                       07-03-0424-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 19, 2004

                          ______________________________


                          IN THE MATTER OF J.M.R., A CHILD

                        _________________________________

           FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY,

               SITTING AS A JUVENILE COURT; NOS. 3999-J, 4050-J;

                     HONORABLE JAMES W. ANDERSON, JUDGE
                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       In May of 2003, appellant J.M.R., a juvenile, was adjudged as having engaged in

delinquent conduct within the meaning of section 51.03 of the Texas Family Code and, as

a result of a separate adjudication hearing conducted the same day, was placed on

probation subject to certain terms and conditions until his 18th birthday. On June 9, 2003,

the State filed a petition alleging appellant had failed to comply with the conditions of his

probation and to modify the court’s prior disposition. This was assigned cause number

3999-J. Under a separate cause number, 4050-J, the State filed a petition for adjudication.
After hearings at which appellant was represented by appointed counsel, appellant waived

his right to trial and plead true to the allegations in the State’s petitions. In cause number

4050-J the trial court found appellant engaged in delinquent conduct. In cause number

3999-J the trial court placed appellant in the custody of the Texas Youth Commission.


       Appellant gave timely notice of his desire to appeal each order. The appeals were

previously abated and remanded to the trial court for further proceedings.


       Pursuant to the abatement and remand, the trial court held a hearing attended by

appellant, his counsel and his parents. During the hearing, appellant and his counsel

advised the trial court that he no longer desires to appeal.        The record reflects that

appellant’s mother submitted a letter to the trial court also stating that no appeal was

desired.     Tex. Fam. Code § 56.01(f).       A reporter’s record of the hearing and a

supplemental clerk’s record containing the trial court’s findings have been filed with the

appellate clerk.


       The appeals are dismissed. The appeals having been dismissed pursuant to

appellant’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.




                                                   James T. Campbell
                                                       Justice




                                             -2-